UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File Number: 333-139915 LIGHTLAKE THERAPEUTICS INC. (Exact name of registrant as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 86 Gloucester, Ground Floor Suite, London, England W1U 6HP (Address of principal executive offices (Zip Code) 44 (0) (Registrant’s telephone number, including area code) n/a (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.: Large Accelerated Filero Accelerated Filero Non-Accelerated Filero(Do not check if a smaller reporting company) Smaller Reporting Companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock: As of March 18, 2013, there were 139,458,798 shares, $0.001 par value per share, of common stock outstanding. Table of Contents LIGHTLAKE THERAPEUTICS INC. Quarterly Report on Form 10-Q for the Period Ended January 31, 2013 TABLE OF CONTENTS PART I FINANCIAL INFORMATION Item 1. Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Control and Procedures 32 PART II OTHER INFORMATION Item 1. Legal Proceedings 33 Item 1A. Risk Factors 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults Upon Senior Securities 33 Item 4. Mine Safety Disclosures 33 Item 5. Other Information 34 Item 6. Exhibits 34 SIGNATURES 35 Table of Contents CAUTIONARY STATEMENT ON FORWARD-LOOKING INFORMATION This Quarterly Report on Form 10-Q (this “Report”) contains “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).Forward-looking statements discuss matters that are not historical facts.Because they discuss future events or conditions, forward-looking statements may include words such as “anticipate,” “believe,” “estimate,” “intend,” “could,” “should,” “would,” “may,” “seek,” “plan,” “might,” “will,” “expect,” “predict,” “project,” “forecast,” “potential,” “continue” negatives thereof or similar expressions.Forward-looking statements speak only as of the date they are made, are based on various underlying assumptions and current expectations about the future and are not guarantees.Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, level of activity, performance or achievement to be materially different from the results of operations or plans expressed or implied by such forward-looking statements. We cannot predict all of the risks and uncertainties.Accordingly, such information should not be regarded as representations that the results or conditions described in such statements or that our objectives and plans will be achieved and we do not assume any responsibility for the accuracy or completeness of any of these forward-looking statements.These forward-looking statements are found at various places throughout this Report and include information concerning possible or assumed future results of our operations, including statements about potential acquisition or merger targets; business strategies; future cash flows; financing plans; plans and objectives of management, any other statements regarding future acquisitions, future cash needs, future operations, business plans and future financial results, and any other statements that are not historical facts. These forward-looking statements represent our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks, uncertainties and other factors.Many of those factors are outside of our control and could cause actual results to differ materially from the results expressed or implied by those forward-looking statements.In light of these risks, uncertainties and assumptions, the events described in the forward-looking statements might not occur or might occur to a different extent or at a different time than we have described. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this Report.All subsequent written and oral forward-looking statements concerning other matters addressed in this Report and attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this Report. Except to the extent required by law, we undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events, a change in events, conditions, circumstances or assumptions underlying such statements, or otherwise. CERTAIN TERMS USED IN THIS REPORT When this report uses the words “we,” “us,” “our,” and the “Company,” they refer to Lightlake Theraputics Inc.“SEC” refers to the Securities and Exchange Commission. 3 Table of Contents PART I—FINANCIAL INFORMATION Item 1.Financial Statements. Lightlake Therapeutics, Inc. (Formerly Known as Madrona Ventures, Inc.) (a Development Stage Enterprise) Financial Statements For the Three and Six Months Ended January 31, 2013 and 2012 and The Year Ended July 31, 2012 From Inception (July 21, 2005) to January 31, 2013 4 Table of Contents Page Number Financial Statements: Balance Sheets as of January 31, 2013 and July 31, 2012 6 Statements of Operations for the three and six months ended January 31, 2012 and 2011and from Inception (July 25, 2005) to January 31, 2013 7 Statement of Shareholders' Equity (Deficit)from Inception (July 25, 2005) to January 31, 2013 8 Statement of Cash Flows for the three months ended January 31, 2012 and 2011and from Inception (July 25, 2005) to January 31, 2013 9 Notes to Financial Statements 10to 27 5 Table of Contents Lightlake Therapeutics, Inc. ( a Development Stage Enterprise) Balance Sheets As of January 31, July 31, Unaudited Audited Assets Current assets Cash and cash equivalents $ $ Total current assets Other assets Patents and patent applications (net of accumulated amortizaton of $3,583 at January 31, 2013 and $2,897 at July 31, 2012) Total assets $ $ Liabilities and Shareholders' Deficit Liabilities Accounts payable and accrued liabilities $ $ Accrued salaries and wages Due to related party Convertible notes payable, net of debt discounts Derivative liability Total liabilities Stockholders' equity (deficit) Common stock; par value $0.001; 200,000,000 shares authorized; 132,761,859 shares issued and outstanding at January 31, 2013 and 126,083,416 shares issued and outstanding at July 31, 2012 Additional paid-in capital Accumulated deficit during the development stage ) ) Total stockholders' equity (deficit) ) ) Total liabilities and stockholders' equity(deficit) $ $ The accompanying notes are an integral part of these unaudited financial statements. 6 Table of Contents Lightlake Therapeutics, Inc. (a Development Stage Enterprise) Statements of Operations For the three and six months ended, January 31, 2013 and 2011 and the period From inception (June 21, 2005) to January 31, 2013 For the For the From Inception Three Months Ended Six Months Ended (June 21, 2005) January 31, January 31, to January 31, Unaudited Unaudited Unaudited Unaudited Unaudited Revenues $ - $ - $ - $ - $ - Operating expenses General and administrative Research and development Mineral interests - Total operating expenses Income (loss) from operations ) Other income (expense) Interest expense ) Change in derivative - ) Debt forgiveness - Total other income (expense) Income (loss) before provision for income taxes ) Provision for income taxes - Net income (loss) $ ) $ ) $ ) $ ) $ ) Other comprehensive income (expense), net of tax: Foreign currency translation adjustments $ - $ - $ ) $ - ) Other comprehensive income (expense) $ - $ - $ ) $ - ) Comprehensive income $ ) $ ) $ ) $ ) $ ) Basic loss per common share: Earnings (loss) per common share $ ) $ ) $ ) $ ) Basic weighted average common shares outstanding The accompanying notes are an integral part of these unaudited financial statements. 7 Table of Contents Lightlake Therapeutics, Inc. ( a Development Stage Enterprise) Statement of Stockholders' Equity (Deficit) For the period from Inception (June 21, 2005)to January 31, 2013 Deficit Additional During the Common Stock Paid In Treasury Development Shares Amount Capital Stock Stage Total Balance at June 21, 2005 - Balance at July 31, 2005 - Common shares issued for cash March 2006 at $0.001 per share - - - March 2006 at $0.01 per share - - April 2006 at $0.01 per share 75 - - May 2006 at $0.01 per share - - Net income (loss) ) ) Balance at July 31, 2006 $ $ $ - $ ) $ Net income (loss) ) ) Balance at July 31, 2007 $ $ - $ ) $ ) Net income (loss) ) ) Balance at July 31, 2008 $ $ - $ ) $ ) Net income (loss) - Balance at July 31, 2009 $ $ - $ ) $ Forward Stock Split : 20 for 1 ) - - - Stock issued for acquisition of patent - - - Cancellation of shares ) ) - - - Stock issued for services - - Net income (loss) - ) ) Balance at July 31, 2010 $ $ - $ ) $ ) Warrants issued for acquisition of patent - Sales of common stock - - Stock issued for services - - Stock based compensation from issuance of stock options - Net (loss) - ) ) Balance at July 31, 2011 $ $ - $ ) $ ) Sales of common stock - - Stock issued for services - - Conversion of Convertible Notes Payable to Common Stock - - Cancellation of shares ) ) - - - Stock based compensation from issuance of stock options - Stock based compensation from issuance of stock warrants - Net (loss) - ) ) Balance at July 31, 2012 $ $ - $ ) $ ) Issuance of Common Stock as Deferred Financing Cost - - Stock issued for services - - Conversion of Convertible Notes Payable to Common Stock - - Stock based compensation from issuance of stock options - Stock based compensation from issuance of warrants - Net (loss) - ) ) Balance at January 31, 2013 $ $ - $ ) $ ) The accompanying notes are an integral part of these unaudited financial statements. 8 Table of Contents Lightlake Therapeutics, Inc. ( a Development Stage Enterprise) Statements of Cash Flows For the three and six months ended January 31, 2013 and 2012 and the period From inception (June 21, 2005) to January 31, 2013 For the From Inception Six Months Ended (June 21, 2005) January 31, to January 31, Unaudited Unaudited Unaudited Cash Flows Provided (Used) By Operating Activities Net income (loss) $ ) $ ) $ ) Adjustments to reconcile net income (loss) to net cash provided from (used by) operating activities: Amortization Issuance of common stock for services Stock based compensation from issuance of options Stock based compensation from issuance of warrants - Accreted interest on debt discounts - Change in derivative Changes in assets and liabilities: Increase (Decrease) in accounts payable ) Increase in accrued salaries and wages Net cash provided from (used by) operating activities ) ) ) Cash Flows Provided (Used) By Investing Activities - - - Cash Flows Provided (Used) By Financing Activities Borrowings from related parties - Borrowings on convertible notes payable Payments to related parties on notes payable ) ) ) Issuance of common stock for cash - Net cash provided from (used by) financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period - Cash and cash equivalents, end of period $ $ $ Supplemental disclosure Interest paid during the period $ - $ - $ Taxes paid during the period $ - $ - $ - Non-Cash Transactions Conversion of debt to equity $ $ - $ Debt discounts attributable to derivative valuation $ $ - $ The accompanying notes are an integral part of these unaudited financial statements. 9 Table of Contents Lightlake Therapeutics Inc. Notes to Financial Statements For the three and six months ended, January 31, 2013 and 2012 and from inception (June 21, 2005) to January 31, 2013 Note 1. Organization, Description of Business, and Basis of Accounting Business Organization Lightlake Therapeutics Inc., (formerly known as Madrona Ventures, Inc.) (the “Company”) was originally incorporated in the State of Nevada on June 21, 2005.On September 16, 2009, the Company changed its name to Lightlake Therapeutics Inc.The Company’s fiscal year end is July 31. Development Stage Entity The Company is a development stage company as defined by ASC 915, Development Stage Entities.The Company is still devoting substantially all of its efforts on establishing the business and its planned principal operations have not commenced.All losses accumulated since inception has been considered as part of the Company's development stage activities. Note 2. Going Concern The accompanying financial statements have been prepared assuming the Company will continue as a going concern, which contemplates the realization of assets and the liquidation of liabilities in the normal course of business.However, the Company has incurred significant losses and is dependent on obtaining adequate capital to fund operating losses until it becomes profitable. If the Company is unable to obtain the necessary funding it could cease operations as a new enterprise.This raises substantial doubt about the Company’s ability to continue as a going concern.These financial statements do not include any adjustments that might result from this uncertainty Note 3. Summary of Significant Accounting Policies Basis of Presentation and use of estimates The Company prepares its financial statements in conformity with accounting principles generally accepted in the United States of America ("GAAP"), which require management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Interim Financial Statements The accompanying unaudited financial statements have been prepared in accordance with generally accepted accounting principles in the United States of America for interim financial information and with the instructions to Form 10-Q and Regulation S-X. Accordingly, these condensed financial statements do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments considered necessary for a fair presentation have been included and such adjustments are of a normal recurring nature. These financial statements should be read in conjunction with the financial statements for the year ended July 31, 2012 and notes thereto and other pertinent information contained in our Form 10-K the Company has filed with the Securities and Exchange Commission (the “SEC”). The results of operations for the six month period ended January 31, 2013 are not necessarily indicative of the results for the full fiscal year ending July 31, 2013. 10 Table of Contents Lightlake Therapeutics Inc. Notes to Financial Statements For the three and six months ended, January 31, 2013 and 2012 and from inception (June 21, 2005) to January 31, 2013 Note 3.Summary of Significant Accounting Policies (Cont.)   Reclassification Certain amounts in the prior period financial statements have been reclassified to conform to the current period presentation.These reclassifications had no effect on reported losses. Cash and Cash Equivalents The Company considers all highly liquid investments purchased with an original maturity of three months or less to be cash equivalents. Cash and cash equivalents were $151,700 and $20,423 at January 31, 2013 and July 31, 2012, respectively. Long-Lived Assets Property and equipment is stated at cost. Depreciation is computed by the straight-line method over estimated useful lives (3-7 years). Intellectual property assets are stated at their fair value acquisition cost. Amortization of intellectual property assets is calculated by the straight line method over their estimated useful lives (20 years).Historical costs are reviewed and evaluated for the net realizable value of the assets.The carrying amount of all long-lived assets is evaluated periodically to determine if adjustment to the depreciation and amortization period or the unamortized balance is warranted. Based upon its most recent analysis, the Company believes that no impairment of long-lived assets existed at January 31, 2013. Long-lived assets such as property and equipment and identifiable intangibles are reviewed for impairment whenever facts and circumstances indicate that the carrying value may not be recoverable.When required impairment losses on assets to be held and used are recognized based on the fair value of the asset.The fair value is determined based on estimates of future cash flows, market value of similar assets, if available, or independent appraisals, if required.If the carrying amount of the long-lived asset is not recoverable from its undiscounted cash flows, an impairment loss is recognized for the difference between the carrying amount and fair value of the asset.When fair values are not available, the Company estimates fair value using the expected future cash flows discounted at a rate commensurate with the risk associated with the recovery of the assets.We did not recognize any impairment losses for any periods presented. Earnings (Loss) per Share The Company follows ASC 260, Earnings per Share. Basic earnings (loss) per share is computed by dividing the net income (loss) available to common shareholders by the weighted-average number of common shares outstanding during the respectiveperiod presented in our accompanying financial statements. Fully diluted earnings (loss) per share is computed similar to basic income (loss) per share except that the denominator is increased to include the number of common stock equivalents (primarily outstanding options and warrants). Common stock equivalents represent the dilutive effect of the assumed exercise of outstanding stock options and warrants, using the treasury stock method, at either the beginning of the respective period presented or the date of issuance, whichever is later, and only if the common stock equivalents are considered dilutive based upon the Company’s net loss position at the calculation date. 11 Table of Contents Lightlake Therapeutics Inc. Notes to Financial Statements For the three and six months ended, January 31, 2013 and 2012 and from inception (June 21, 2005) to January 31, 2013 Earnings (Loss) per Share (Cont.) Dilutive earnings per share have not been disclosed, as the result of the net loss would be anti-dilutive. At January 31, 2013, potentially dilutive common stock equivalents are approximately 109,975,239 consisting of 109,975,239 options and warrants and 4,625,920 from convertible notes payable. Research and Development Costs The Company follows ASC 730, Research and Development, and expenses all research and development costs as incurred for which there is no alternative future use. These costs also include the expensing of employee compensation and employee stock based compensation. Stock-Based Compensation ASC 718 “Compensation – Stock Compensation” prescribes accounting and reporting standards for all share-based payment transactions in which employee services are acquired. Transactions include incurring liabilities, or issuing or offering to issue shares, options, and other equity instruments such as employee stock ownership plans and stock appreciation rights. Share-based payments to employees, including grants of employee stock options, are recognized as compensation expense in the financial statements based on their fair values. That expense is recognized over the period during which an employee is required to provide services in exchange for the award, known as the requisite service period (usually the vesting period). The Company accounts for stock-based compensation issued to non-employees and consultants in accordance with the provisions of ASC 505-50, “Equity – Based Payments to Non-Employees.” Measurement of share-based payment transactions with non-employees is based on the fair value of whichever is more reliably measurable: (a) the goods or services received; or (b) the equity instruments issued. The fair value of the share-based payment transaction is determined at the earlier of performance commitment date or performance completion date. The company had stock-based compensation of $526,000 and $415,833 for the periods ending January 31, 2013 and 2012, respectively. Fair Value of Financial Instruments FASB Accounting Standards Codification (ASC) 820 “Fair Value Measurements and Disclosures” (ASC 820) defines fair value as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. ASC 820 also establishes a fair value hierarchy that distinguishes between (1)market participant assumptions developed based on market data obtained from independent sources (observable inputs) and (2)an entity’s own assumptions about market participant assumptions developed based on the best information available in the circumstances (unobservable inputs). The fair value hierarchy consists of three broad levels, which gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3). 12 Table of Contents Lightlake Therapeutics Inc. Notes to Financial Statements For the three and six months ended, January 31, 2013 and 2012 and from inception (June 21, 2005) to January 31, 2013 Note 3.Summary of Significant Accounting Policies (Cont.) Fair Value of Financial Instruments (Cont.) The three levels of the fair value hierarchy are described below: Level 1 - Unadjusted quoted prices in active markets that are accessible at the measurement date for identical, unrestricted assets or liabilities. Level 2-Inputs other than quoted prices included within Level 1 that are observable for the asset or liability, either directly or indirectly, including quoted prices for similar assets or liabilities in active markets; quoted prices for identical or similar assets or liabilities in markets that are not active; inputs other than quoted prices that are observable for the asset or liability (e.g., interest rates); and inputs that are derived principally from or corroborated by observable market data by correlation or other means. Level 3 - Inputs that are both significant to the fair value measurement and unobservable. Fair value estimates discussed herein are based upon certain market assumptions and pertinent information available to management as of January 31, 2013. The respective carrying value of certain on-balance-sheet financial instruments approximated their fair values due to the short-term nature of these instruments. These financial instruments include accounts receivable, other current assets, accounts payable, accrued compensation and accrued expenses. The fair value of the Company’s notes payable is estimated based on current rates that would be available for debt of similar terms which is not significantly different from its stated value. The Company applied ASC 820 for all non-financial assets and liabilities measured at fair value on a non-recurring basis. The adoption of ASC 820 for non-financial assets and liabilities did not have a significant impact on the Company’s financial statements. Commitments and Contingencies The Company follows ASC 450-20, Loss Contingencies to report accounting for contingencies. Liabilities for loss contingencies arising from claims, assessments, litigation, fines and penalties and other sources are recorded when it is probable that a liability has been incurred and the amount of the assessment can be reasonably estimated. There were no commitments or contingencies as of January 31, 2013. Related Parties The Company follows ASC 850, Related Party Disclosures, for the identification of related parties and disclosure of related party transactions. Related party transactions for the periods ending January 31, 2013 and 2012 totaled $350,000 and $307,969, respectively and was comprised of a loan to the Company. 13 Table of Contents Lightlake Therapeutics Inc. Notes to Financial Statements For the three and six months ended, January 31, 2013 and 2012 and from inception (June 21, 2005) to January 31, 2013 Note 3.Summary of Significant Accounting Policies (Cont.) Income Taxes The Company accounts for income taxes under ASC 740 “Income Taxes.” Under the asset and liability method of ASC 740, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statements carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period the enactment occurs. A valuation allowance is provided for certain deferred tax assets if it is more likely than not that the Company will not realize tax assets through future operations. . At January 31, 2013 and July 31, 2012 respectively, the deferred tax asset and deferred tax liability accounts, as recorded when material to the financial statements, are entirely the result of temporary differences.Temporary differences represent differences in the recognition of assets and liabilities for tax and financial reporting purposes, primarily share based compensation and loss on settlement of debt. As of January 31, 2013 and July 31, 2012, the deferred tax asset related to the Company's net operating loss (NOL) carry-forward is fully reserved. Recently Issued Accounting Pronouncements From time to time, new accounting pronouncements are issued by the FASB or other standard setting bodies that are adopted by the Company as of the specified effective date. Unless otherwise discussed, we believe that the impact of recently issued standards that are not yet effective will not have a material impact on our financial position or results of operations upon adoption. In January 2013, the FASB issued ASU 2013-01, Balance Sheet (Topic 210): Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities. This newly issued accounting standard clarifies that the scope of ASU 2011-11 applies to derivatives, including bifurcated embedded derivatives, repurchase agreements, and reverse repurchase agreements, and securities borrowing and securities lending transactions that are either offset or subject to an enforceable master netting arrangement or similar agreement. This ASU is required to be applied retrospectively and is effective for fiscal years, and interim periods within those years, beginning on or after January1, 2013. As this accounting standard only requires enhanced disclosure, the adoption of this standard is not expected to impact our financial position or results of operations. In July 2012, the FASB issued ASU 2012-02, Intangibles – Goodwill and Other (Topic 350): Testing Indefinite-Lived Intangible Assets for Impairment. This newly issued accounting standard simplifies how an entity tests indefinite-lived intangible assets by permitting an entity to first assess qualitative factors to determine whether it is more likely than not that an indefinite-lived intangible asset is impaired as a basis for determining whether it is necessary to perform the quantitative impairment test. The more likely than not threshold is defined as having a likelihood of more than 50 percent. This ASU is effective for annual and interim impairment tests for fiscal years beginning after September 15, 2012. As the objective is to reduce the cost and complexity of impairment testing, adoption of this standard did not impact our financial position or results of operations. 14 Table of Contents Lightlake Therapeutics Inc. Notes to Financial Statements For the three and six months ended, January 31, 2013 and 2012 and from inception (June 21, 2005) to January 31, 2013 Note 3.Summary of Significant Accounting Policies (Cont.) Recently Issued Accounting Pronouncements In December 2011, the FASB issued ASU No.2011-12, Deferral of the Effective Date for Amendments to the Presentation of Reclassifications of Items Out of Accumulated Other Comprehensive Income in Accounting Standards Update No.2011-05, which defers the requirement within ASU 2011-05 to present on the face of the financial statements the effects of reclassifications out of accumulated other comprehensive income on the components of net income and other comprehensive income for all periods presented. During the deferral, entities should continue to report reclassifications out of accumulated other comprehensive income consistent with the presentation requirements in effect prior to the issuance of ASU 2011-05. These ASUs are required to be applied retrospectively and are effective for fiscal years, and interim periods within those years, beginning after December15, 2011. As these accounting standards did not change the items that must be reported in other comprehensive income or when an item of other comprehensive income must be reclassified to net income, the adoption of these standards did impact our financial position or results of operations. In December 2011, the FASB issued ASU 2011-11, Balance Sheet (Topic 210): Disclosures about Offsetting Assets and Liabilities (ASU 2011-11). This newly issued accounting standard requires an entity to disclose both gross and net information about instruments and transactions eligible for offset in the statement of financial position as well as instruments and transactions executed under a master netting or similar arrangement and was issued to enable users of financial statements to understand the effects or potential effects of those arrangements on its financial position. This ASU is required to be applied retrospectively and is effective for fiscal years, and interim periods within those years, beginning on or after January1, 2013. As this accounting standard only requires enhanced disclosure, the adoption of this standard is not expected to have an impact our financial position or results of operations. In June 2011, the FASB issued ASU No.2011-05, “Comprehensive Income (Topic 220): Presentation of Comprehensive Income” (ASU 2011-05). This newly issued accounting standard (1)eliminates the option to present the components of other comprehensive income as part of the statement of changes in stockholders’ equity; (2)requires the consecutive presentation of the statement of net income and other comprehensive income; and (3)requires an entity to present reclassification adjustments on the face of the financial statements from other comprehensive income to net income. The amendments in this ASU do not change the items that must be reported in other comprehensive income or when an item of other comprehensive income must be reclassified to net income nor do the amendments affect how earnings per share is calculated or presented. This standard was effective for interim and annual reporting periods beginning after December15, 2011. The adoption of this guidance has not had a significant impact on the Company’s financial statements other than the prescribed change in presentation. In May 2011, the FASB issued ASU No.2011-04, “Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S.GAAP and IFRSs” (ASU2011-04). This newly issued accounting standard clarifies the application of certain existing fair value measurement guidance and expands the disclosures for fair value measurements that are estimated using significant unobservable (level 3) inputs. This ASU is effective on a prospective basis for annual and interim reporting periods beginning on or after December15, 2011. The adoption of this standard did not have a material impact on our financial position or results of operations. 15 Table of Contents Lightlake Therapeutics Inc. Notes to Financial Statements For the three and six months ended, January 31, 2013 and 2012 and from inception (June 21, 2005) to January 31, 2013 Note 3.Summary of Significant Accounting Policies (Cont.) Recently Issued Accounting Pronouncements Except for rules and interpretive releases of the SEC under authority of federal securities laws and a limited number of grandfathered standards, the FASB Accounting Standards Codification™ (“ASC”) is the sole source of authoritative GAAP literature recognized by the FASB and applicable to the Company.Management has reviewed the aforementioned rules and releases and believes any effect will not have a material impact on the Company's present or future consolidated financial statements. Note 4. Related Party Transactions The Company’s former Chief Executive Officer and former Chief Financial Officer advanced funds to the Company for working capital needs in the amount of $64,886 as of January 31, 2013, and July 31, 2012, respectively.The amounts were non-interest bearing, unsecured, with no stated terms or repayment. The aforementioned officer has pledged his support to fund temporary cash requirements for continuing operations; however there is no written commitment to this effect.The Company is dependent upon the continued support of its officers and controlling shareholders while the Company is in its development stage. In December, 2012, the Company borrowed $350,000 from two of its officers and an outside director.These notes accrue interest at 6.0% per year and are due December, 2013. Prior to fiscal 2009, and though the date of the Belmont Agreement (See Note 8), a former officer of the Company advanced funds to the Company for working capital needs.The amounts were non-interest bearing, unsecured, with no stated terms or repayment.Concurrent with the Belmont Agreement, the former officer forgave the advances aggregating $28,816. Note 5. Income Taxes The Company provides for income taxes asset and liability approach in accounting for income taxes. Deferred tax assets and liabilities are recorded based on the differences between the financial statement and tax bases of assets and liabilities and the tax rates in effect when these differences are expected to reverse. This method requires the reduction of deferred tax assets by a valuation allowance if, based on the weight of available evidence, it is more likely than not that some or all of the deferred tax assets will not be realized. The Company has net operating loss (NOL) carry forwards that were derived solely from operating losses from prior years.These amounts can be carried forward to offset future taxable income for a period of 20 years for each tax year’s loss.These NOL carry forwards begin to expire in 2026. No provision was made for federal income taxes as the Company has significant net operating losses. 16 Table of Contents Lightlake Therapeutics Inc. Notes to Financial Statements For the three and six months ended, January 31, 2013 and 2012 and from inception (June 21, 2005) to January 31, 2013 Note 5. Income Taxes (Cont.) The provision for income taxes differs from the amounts which would be provided by applying the statutory federal income tax rate to the net loss before provision for income taxes for the following reasons: January 31, 2013 January 31, 2012 Income tax expense at statutory rate $ ) $ ) Valuation allowance Income tax expense per books $
